MONTGOMERY, Chief Justice
(dissenting).
I cannot agree with the majority opinion. In my opinion the conduct of Alice Bickel with a teen-age boy and with certain named men is incompatible with the best interests of her son, Craig Bickel. This court has many times said that the best interest of the child is the controlling consideration in a child custody case. Inasmuch as the father of the child, Nelson Bickel, is shown to be of good character and a suitable person to have custody, and further has a suitable and proper home in which his father and mother live and who are willing to assist in taking care of Craig, I feel that the best interests of this child demand that the custody be placed with the father.